Sanders, J.,
(concurring) — I concur in the result that Defendant Ross be permitted to withdraw his guilty plea. While this is correct, it is so because Defendant Ross chose withdrawal, rather than specific performance, as his remedy. Here, the State proposed specific performance by striking the community placement portion of Defendant’s sentence but the Defendant elected withdrawal.
It is well settled that withdrawal of the guilty plea or specific performance are alternative remedies available to defendant at his choosing when the plea agreement is breached or is involuntary. See State v. Schaupp, 111 Wn.2d 34, 41, 757 P.2d 970 (1988) ("Two remedies are available for breach of a plea bargain—withdrawal of the plea and specific performance”), State v. Miller, 110 Wn.2d 528, 535, 756 P.2d 122 (1988) ("We hold now that the defendant’s choice of remedy controls, unless there are compelling reasons not to allow that remedy”), and In re James, 96 Wn.2d 847, 849, 640 P.2d 18 (1982).
Madsen and Alexander, JJ., concur with Sanders, J.